468 Pa. 392 (1976)
363 A.2d 1126
COMMONWEALTH of Pennsylvania
v.
Bessie Grace LANGLEY, Appellant.
Supreme Court of Pennsylvania.
Argued December 2, 1974.
Decided October 8, 1976.
*393 William C. Crosswell, Roda, Morgan, Hallgren & Heinly, Lancaster, for appellant.
B. Richard Eckman, Dist. Atty., Charles A. Achey, Jr., Asst. Dist. Atty., Lancaster, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM.
Judgment of sentence affirmed.
ROBERTS, J., took no part in the consideration or decision of this case.
MANDERINO, J., filed a dissenting opinion.
MANDERINO, Justice (dissenting).
I dissent. The majority approves the ruling of the trial court which withheld from the jury evidence it should have been allowed to consider when determining the state of appellant's mind at the time of the shooting. Appellant sought to have a psychiatrist express an opinion as to appellant's state of mind at the time of the shooting. This opinion was based on the psychiatrist's observations of appellant's behavior while under an hypnotic trance induced by the psychiatrist. Once the witness was properly qualified to testify as to the experiment done on appellant, the evidence should have been put before *394 the jury so that they, in their collective wisdom, could determine whether or not appellant's action while in a hypnotic trance indicated that she did not possess the requisite intent to commit murder at the time she shot Robert Ham.